Citation Nr: 1225076	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service connected residuals of right femoral neck stress fracture.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee arthritis.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from July 1992 to May 1993.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which denied an increase in disability ratings for the Veteran's service-connected right hip and bilateral knee disabilities.  The Veteran disagreed and perfected an appeal.  The Veteran initially sought a hearing before the Board but failed to appear at the scheduled June 18, 2012, hearing, and did not request that the hearing be rescheduled.  Accordingly, the case will be processed as though the hearing request was withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon receipt of a substantially complete application for benefits, VA must assist the claimant by making reasonable efforts to get the evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Veteran noted in a May 2008 statement that she was found to be disabled by the Louisiana State Board Examiner who conducted an "extensive examination."  The Veteran suggests that it is additional evidence that supports her claim for an increased disability rating.  

In addition, the Board observes that the Veteran was examined in April 2007.  The examiner conducted range of motion studies, but did not fully assess the functional impairment resulting from the service-connected disabilities.  Repetitive motion testing does not appear to have been conducted with respect to the knees.  Moreover, the Veteran reported flare-ups of pain two or three times a week and aggravation based on her activity level.  In determining a rating for a musculoskeletal disability, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Accordingly, another examination is warranted.  

For those reasons, the Board remands the claim for further development.  VA should request information regarding the examination she identified in her May 2008 statement and request that she provide any necessary authorization form in order that the examination report and any other relevant documents may be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran in writing and request that she identify the office which provided the Louisiana State Board Examiner examination to which she referred in her May 2008 statement.  

Also request that she either provide or identify any additional outstanding medical records pertaining to the claims.  Provided that any necessary authorization forms are provided by the Veteran, attempt to identify sufficiently identified records.   

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a medical examination by an appropriate VA medical examiner.  The examiner should provide a description of the current nature and extent of the Veteran's service-connected right hip and bilateral knee disabilities.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed, if feasible, in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use and on flare-ups.  A complete rationale should be provided for any opinions provided.  

3.  After completion of the steps above and of any other development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and provide a reasonable period for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


